Citation Nr: 1509900	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from August 2003 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has undergone two VA examinations with respect to his claimed left knee disability.  See January 2009 VA Examination; April 2010 VA Examination.  The first VA examiner found there was no diagnosable condition, but the second VA examiner indicated the Veteran had bilateral iliotibial band syndrome.  The second examiner did not provide an opinion regarding whether the diagnosed condition was related to the Veteran's active service, nor has any other medical professional.  

The Veteran has testified to an in-service injury, he has a parachutist badge, he has submitted "buddy statements" tending to corroborate his testimony of an in-service injury, he has complained of left knee pain (symptoms of a disability), he has sought treatment for knee pain, and he has asserted that his current condition is related to the in-service injury.  The threshold for obtaining an opinion is low.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  There is at least some indication that the Veteran's left knee pain may be associated with an in-service injury, therefore the low threshold has been met.  

Although the Veteran has undergone two examinations, the reports on those examinations do not contain a direct service connection opinion, including, most pertinently, the examination report of the physician who provided a diagnosis.  Where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the circumstances of this case, an adequate examination must address direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Additionally, the RO promptly sought to obtain the Veteran's service treatment records and, in October 2008, obtained some, but only some, of the sought after records.  As the record reflects and the Veteran indicated at his hearing in July 2014, the most recent service treatment records associated with the claims file are dated October 2006 while the Veteran continued to serve on active duty until July 2008.  Roughly two years of service treatment records, including his exit examinations, appear to be missing from the claims file.

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).

The claims file does not contain documentation or certification from the relevant Federal departments or agencies, here the National Personnel Records Center and Department of the Army, that the records no longer exist or that the custodian does not have them.  Similarly, the RO did not make a Formal Finding of Unavailability of Service Treatment records for the period October 2006 through July 2008.  Another attempt to obtain the records should be made and, if unsuccessful, the RO should appropriately document the efforts to obtain the records, including the responses received from the National Personnel Records Center and any other departments or agencies to which requests for record were made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department agency (including, but not necessarily limited to, the National Personnel Records Center and the Department of the Army) to obtain personnel records and service treatment records covering the period October 2006 through July 2008.  If the sought after records are not available, a response to that effect is required and should be documented in the file.  The Veteran must be notified if the records are not available.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability, if any.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be provided to the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

(a) Does the Veteran currently have a left knee disability?

(b) For any diagnosed left knee disability is it at least as likely as not (probability of at least 50 percent) that the disability either began during or was otherwise caused by his military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for a left knee disability.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

